IN THE SUPREME COURT OF THE STATE OF NEVADA

SUSAN HOPKINS, No. 82894

Appellant, :

vs. ~ FILED
CANNON COCHRAN MANAGEMENT

SERVICES, INC., D/B/A CCMSI; AND -

WASHOE COUNTY,
Respondents.

 

 

ORDER OF REVERSAL AND REMAND

This is an appeal from a district court order denying a petition
for judicial review in a workers’ compensation matter. Second Judicial
District Court, Washoe County; David A. Hardy, Judge.

Appellant Susan Hopkins works for respondent Washoe
County’s (Washoe) Health Department. Washoe was contractually required
to give Hopkins two paid 15-minute breaks for every eight hours worked.
During her breaks, Hopkins often walked around the Reno Sparks
Livestock Events Center (RSLEC) located next to her office building. On
September 23, 2019, the security administrator for the building in which
Hopkins worked emailed all employees to inform them that “[flor the safety
of walkers on the property during breaks, Reno Sparks Livestock Events
Center staff have requested walkers avoid the construction and stall areas
of the RSLEC.” The email included an attached a map that highlighted the
dangerous areas to avoid in red and the safe areas to walk in green.

On September 24, 2019, Hopkins walked around the Health
Department building’s premises on her paid break. Approximately 50 to 75
feet outside of the building’s entrance, Hopkins tripped over a sidewalk that

SupReME Count
OF
Nevapa

10 7A 2 Zz ~ Oo 6 16

 

 

 

 
Supreme Court
OF
NeEvaADA

(1 MIA =i

was raised one inch and fell. After several coworkers helped her up and
back to her desk, she sought medical attention. She was diagnosed with a
nondisplaced fracture of her right toe and a muscle and tendon strain in her
left hip. Hopkins completed a claim for workers’ compensation and a report
of her initial treatment.

Respondent Cannon Cochran Management Services, Inc.
(CCMSI]), Washoe’s third-party administrator, denied Hopkins’s workers’
compensation claim, concluding that the injuries did not arise out of and in
the course of her employment. Hopkins appealed, and the hearing officer
affirmed CCMSI’s denial. Hopkins then appealed the hearing officer's
decision. As relevant here, after a hearing, the appeals officer found that
Hopkins walked for her personal enjoyment and health, and thus her
injuries did not occur within the course of her employment. The appeals
officer also determined that Hopkins’s injuries arose out of a neutral risk,
not an employment risk. He concluded that Hopkins did not satisfy the
increased risk test, as her employment did not expose her to a risk greater
than that faced by the general public. Thus, the appeals officer concluded
that Hopkins failed to show that her injuries arose out of her employment,
and he affirmed the hearing officer’s decision.

Hopkins petitioned for judicial review, which the district court
denied, concluding that substantial evidence supported the appeals officer’s
conclusion that Hopkins’s injuries arose out of a neutral risk, as her walks
were for her own recreation and enjoyment outside of her workplace. The
district court also concluded that the appeals officer properly determined
that Hopkins’s injuries did not occur in the course of her employment, as
Hopkins chose to walk, and Washoe did not require her to walk during the

breaks.

 

 

 
Supreme Court
OF
NEVADA

(0) 147A SD

Reviewing the administrative agency’s factual findings for clear
error or an arbitrary abuse of discretion, and its legal conclusions de novo,
Elizondo v. Hood Mach., Inc., 129 Nev. 780, 784, 312 P.3d 479, 482 (2013)
(providing that this court will overturn an agency’s findings when not
supported by substantial evidence), we conclude that the agency’s decision
lacks adequate legal and evidentiary support. We therefore reverse. City
of Reno v. Bldg. & Constr. Trades Council of N. Nev., 127 Nev. 114, 119, 251
P.3d 718, 721 (2011) (observing that our role in reviewing an agency
decision is identical to the district court’s and “[w]le do not give any
deference to the district court decision when reviewing an order regarding
a petition for judicial review”); see also Elizondo, 129 Nev. at 784, 312 P.3d
at 482 (quoting Law Offices of Barry Levinson v. Milko, 124 Nev. 355, 362,
184 P.3d 378, 384 (2008) (“Substantial evidence exists 1f a reasonable person
could find the evidence adequate to support the agency’s conclusion.”)).

As the claimant, Hopkins had the burden to show both that her
injury arose out of her employment and that it occurred in the course of
employment. NRS 616C.150(1) (providing that the claimant must
“establish by a preponderance of the evidence that the employee’s injury
arose out of and in the course of his or her employment.”). She must satisfy
both prongs to have a compensable injury. See MGM Mirage v. Cotton, 121
Nev. 396, 400, 116 P.3d 56, 58 (2005) (emphasizing that “the inquiry is two-
fold”).

Hopkins’s injury arose out of her employment

Hopkins argues that the appeals officer erroneously concluded
that walking around the building during her break was a neutral risk, as

opposed to an employment risk. She asserts that because the evidence

 

 

 

 
Supreme Court
OF
Nevapa

(Or 19974 <>

supports that the defective sidewalk that caused her injury was under
Washoe’s control,! it presented an employment risk. We agree.

“An injury arises out of the employment ‘when there is a causal
connection between the employee’s injury and the nature of the work or
workplace.” Baiguen v. Harrah’s Las Vegas, LLC, 134 Nev. 597, 600, 426
P.3d 586, 590 (2018) (quoting Wood v. Safeway, Inc., 121 Nev. 724, 733, 121
P.3d 1026, 1032 (2005)). As relevant here, when analyzing whether an
injury arises out of a claimant’s employment, the court must first determine
whether the employee faced a neutral risk or an employment risk. Rio All
Suite Hotel & Casino v. Phillips, 126 Nev. 346, 350-51, 240 P.3d 2, 5 (2010).
Employment risks “are solely related to the employment and include
obvious industrial injuries,” Baiguen, 134 Nev. at 600, 426 P.3d at 590, such
as “tripping on a defect at [the] employer’s premises or falling on uneven or
slippery ground at the work site,” Phillips, 126 Nev. at 351, 240 P.3d at 5
(quoting Jil. Consol. Tel. Co. v. Indus. Comm’n, 732 N.E.2d 49, 53 (Ill. App.
Ct. 2000) (Rakowski, J., concurring)); see also Cotton, 121 Nev. at 400-01,
116 P.3d at 58 (concluding that an employee’s injury that occurred when
the employee tripped over a curb while stepping on to the sidewalk from the

parking lot is compensable under Nevada’s workers’ compensation statute).

 

1Respondents contend that the parties did not litigate in district court
the issue of whether Washoe had control over or maintained the sidewalk,
and thus, this court should not consider it in the first instance on appeal.
However, in rejecting Hopkins’s claim, the agency considered evidence
showing where the injury occurred and made a resultant finding that it
occurred on a sidewalk in “a public area of the Washoe County Health
District complex” and conclusion that the risk was neutral and not
employment-based. Our role on appeal is to consider whether that is
supported by substantial evidence and not clearly erroneous, Elizondo, 129
Nev. at 784, 312 P.3d at 482, which includes analyzing the evidence
regarding the sidewalk that caused Hopkins’s injuries.

 

 

 
Supreme Court
OF
Nevapa

10) 197A BB

A neutral risk “is a risk that is neither an employment risk nor a personal
one, such as a fall that is not attributable to premise|[s] defects or a personal
condition.” Baiguen, 134 Nev. at 601, 426 P.3d at 591. “In general, injuries

”

from employment risks arise out of the employment....” Buma ov.
Providence Corp. Dev., 135 Nev. 448, 455, 453 P.3d 904, 910 (2019).
Substantial evidence does not support the appeals officer’s
conclusion that Hopkins’s injuries did not arise from an employment risk.
Evidence in the record, offered by Washoe, shows that the premises defect
that caused Hopkins to trip and injure herself—the defective sidewalk—
was under Washoe’s control. As Hopkins’s Supervisor's Report of Injury
noted, her injuries were caused by a defective “Washoe County grounds
sidewalk.” The supervisor stated that she would “[p]lac[e] a work order to
repair [the] sidewalk” to “prevent [this] type of accident from occurring

7

again.” Because her injuries were caused by tripping on a defect on her
employer’s premises, Hopkins’s injuries resulted from an employment risk,
not a neutral risk, Phillips, 126 Nev. at 351, 240 P.3d at 5 (“Slips and falls
that are due to employment risks include tripping on a defect at [the]
employer’s premises or falling on uneven or slippery ground at the work
site.” (internal quotation marks omitted)), and thus, her injuries arose out
of her employment, Buma, 135 Nev. at 455, 453 P.3d at 910.

Hopkins’s injury occurred tn the course of her employment

The course-of-employment requirement “refers merely to the
time and place of employment.” Baiguen, 134 Nev. at 599, 426 P.3d at 590
(quoting Wood, 121 Nev. at 733, 121 P.3d at 1032). Thus, an injury occurs
in the course of employment if it “occurs at work, during working hours, and
while the employee is reasonably performing his or her duties.” Buma, 135
Nev. at 450, 453 P.3d at 907 (quoting Baiguen, 134 Nev. at 599, 426 P.3d at

590). Under the going-and-coming rule, “injuries sustained by employees

 

 

 
Supreme Court
OF
NEVADA

(7 19474 ee

while going to or returning from their regular place of work are not deemed
to arise out of and in the course of their employment,’ unless the injuries
fall under an exception to the rule.” Cotton, 121 Nev. at 399, 116 P.3d at
57-58 (quoting Nev. Indus. Comm’n v. Dixon, 77 Nev. 296, 298, 362 P.2d
577, 578 (1961)). “Under a parking lot or premises-related
exception[,] ... injuries sustained on the employer’s premises while the
employee is proceeding to or from work, within a reasonable time, are
sufficiently connected with the employment to have occurred in the course
of employment.” Jd. at 400, 116 P.3d at 58 Gnternal quotation marks
omitted).

Here, Hopkins’s injuries fall within the premises-related or
parking-lot exception.2, The record shows that Hopkins was injured when
she tripped on a defective sidewalk under Washoe’s contro] and
maintenance, and thus, her injuries occurred on Washoe’s premises. See id.
at 398, 400, 116 P.3d at 57, 58 (coneluding that tripping over a curb while
walking from the employee parking lot to the employer's business
constitutes an injury on the employer’s premises); see also 2 Arthur Larson,
Larson’s Workers’ Compensation Law § 13.02[2][d] (2014) ([I]f the
sidewalk . .. was installed by, or is regularly maintained by, or is actually
owned or leased by the employer, it can readily be found to be part of the
employer’s premises for compensation purposes, although it might also be

open to use by the public and have the appearance of a public thoroughfare.”

 

2We do not find Washoe’s waiver argument persuasive, as Hopkins
raised the parking-lot exception before the district court. However, while
Washoe’s failure to contest the merits of the parking-lot exception may be a
confession of error, see Bates v. Chronister, 100 Nev. 675, 682, 691 P.2d 865,
870 (1984) (treating a failure to respond to an argument as a confession of
error), we nonetheless address the merits of the parking-lot exception here.

 

 

 

 
Supreme Court
OF
Nevana

(0) 197A RE

(footnotes omitted)). Additionally, Hopkins’s injuries occurred within a
reasonable time of leaving work, as she was injured at the start of her 15-
minute break. See Cotion, 121 Nev. at 400, 116 P.3d at 58 (concluding that
an injury suffered ten minutes before the employee's shift started occurred
within a reasonable time before starting work). Accordingly, Hopkins’s
injuries occurred in the course of her employment under the premises-
related or parking-lot exception. Because Hopkins showed by a
preponderance of the evidence that her injuries arose out of and in the
course of her employment, the appeals officer abused his discretion when
he denied Hopkins’s workers’ compensation claim.

Based on the foregoing, we

ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court. On remand, the district court
shall grant the petition and reverse the appeals officer’s decision that

Hopkins’s injuries are not compensable.

 

 

Silver
Cebir. . I.
Cadish
Picker usp oS.
Pickering J

 

3In light of our conclusion, we need not address any of Hopkins’s
remaining arguments.

 

 

 

 
Supreme Court
OF
NEvaDA

() Laa7A RES

cc:

Hon. David A. Hardy, District Judge

David Wasick, Settlement Judge

Nevada Attorney for Injured Workers/Carson City
McDonald Carano LLP/Reno

Washoe District Court Clerk